United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1496
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Akim Hassan L. Sharpe,                   *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 6, 1998

                                Filed: July 9, 1998
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In 1996, Akim Hassan L. Sharpe pleaded guilty to possessing stolen mail, in
violation of 18 U.S.C. § 1708, and was sentenced to three years& probation. After
Sharpe had served approximately 21 months of his sentence, the district court1 granted
the government&s motion to revoke Sharpe&s probation based on numerous violations
of his supervision conditions. The court sentenced Sharpe to four months&


      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
imprisonment and three years& supervised release. Sharpe now challenges his
revocation sentence, arguing that the district court should have credited him for the 21
months of his probation sentence that he had already served. We disagree.

       When a district court finds that a defendant has violated a condition of his
probation, the court may revoke probation and impose any other sentence that could
have been imposed initially. See 18 U.S.C. § 3565(a); U.S. Sentencing Guidelines
Manual Ch. 7, Pt. A, intro. 2(a) (1997); United States v. Iversen, 90 F.3d 1340, 1345
(8th Cir. 1996) (upon revocation of probation, district court may sentence defendant
within range of sentences available at time of initial sentencing). In doing so, the
district court may not credit a defendant “for any portion of the term of probation
served prior to revocation.” See U.S. Sentencing Guidelines Manual § 7B1.5(a), p.s.
(1997). Thus, we conclude that the revocation sentence was proper. See 18 U.S.C.
§§ 1708, 3559(a)(4), 3583(b)(2); U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s.
(1997).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-